UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2010 Item 1. Report to Stockholders. Semi-Annual Report December 31, 2010 DSM Large Cap Growth Fund DSM Large Cap Growth Fund Dear Shareholder: During the six-month period from July 1, 2010 through December 31, 2010 (the “Period”), the DSM Large Cap Growth Fund’s (the “Fund”) NAV rose from $15.32 to $19.71, an increase of 29.15% including reinvested dividends.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s two benchmarks, the Russell 1000 Growth and the S&P 500, was 26.37% and 23.27% respectively. Relative Performance Factors During the Period and on a gross of fees basis, the Fund outperformed the Russell 1000 Growth by 360 basis points.This difference was primarily due to DSM’s selection of stocks in the technology and consumer discretionary sectors, offset by our overweight of the health care sector.The Fund outperformed the S&P 500 total return by a greater amount than the Russell as mentioned above.This was primarily because the technology sector was the strongest performer and the S&P 500 technology weight is approximately half that of the Russell 1000 Growth. Specific Performance Factors The best performing stocks in the Fund during the Period were Priceline (online travel agent), Schlumberger (worldwide oil service), Expeditors International (air and ocean freight forwarding), F5 Networks (commercial hardware and software for mobile aps and virtualization), and Cognizant Technology (outsourced large corporation software development). The worst performing stocks during the Period, though not at a comparable level, were Intuitive Surgical (designs and manufactures robots used in prostate and other difficult surgeries), Cisco Systems (network switching and routing hardware and software), Dolby Laboratories (licenses patented audio technology to consumer electronics manufacturers and others), Tencent Holdings (largest IM and games site in China) and Discovery Communications (Discovery and TLC Networks and associated programming). Economic and Market Outlook We continue to believe that the most likely macro-economic outcome over the next few years is the “muddle through” scenario.With only modest economic growth, the American unemployment rate will likely remain elevated, and that suggests that the housing market will remain weak.We continue to be skeptical of the Federal Reserve’s QEII as a recipe to create sustainable economic growth.We expected this policy to create strong equity markets.Rising stock markets create a wealth effect and some consumer spending results 1 DSM Large Cap Growth Fund from that, but we believe the impact is limited.Moreover, as has been said many times in the press, QEII does risk creating inflation over the intermediate to long-term time frame. One interesting aspect of the coming year will be state and municipal government “bankruptcy” issues.Without significantly higher tax revenues very soon, cutting additional employees along with pension and health plans may become a primary option to deal with the state and local government financing stress.A Republican led Congress will be unlikely to provide much in the way of bailout money, which would bring many of these situations to the fore. Portfolio Outlook The Fund portfolio is valued today at approximately 20.2 times our estimate of calendar year 2011 earnings.We believe earnings growth for 2010-2011 may reach 20% and settle into “high teens” growth during 2011 to 2014.The portfolio is largely debt free, generates significant free cash flow, has substantial exposure to emerging markets, and is selling at just over 1 times longer-term earnings growth.We believe that this valuation is very attractive in the current economic environment, and relative to the market.The portfolio continues to be characterized by very strong balance sheets, significant free cash flow, and growing earnings. Sincerely, Daniel Strickberger Steve Memishian Past performance is not a guarantee of future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for a full listing of the funds holdings. Mutual fund investing involves risk, including the potential loss of principal.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund is nondiversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. 2 DSM Large Cap Growth Fund The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.You cannot invest directly in an index. Free Cash Flow measures the cash generating capability of a company by adding noncash charges (e.g. depreciation) and interest expense to pretax income. Basis Points (bps) - A basis point is a value equaling one one-hundredth of a percent (1/100 of 1%). Earnings Growth is not a measure of the fund’s future performance. Must be preceded or accompanied by a prospectus. DSM Large Cap Growth Fund is distributed by Quasar Distributors, LLC. 3 DSM Large Cap Growth Fund SECTOR ALLOCATION at December 31, 2010 (Unaudited) Sector Allocation % of Net Assets Consumer Discretionary 15.3% Consumer Staples 6.6% Energy 7.3% Financials 6.5% Health Care 18.7% Industrials 10.8% Information Technology 31.4% Materials 2.7% Cash* 0.7% Net Assets 100.0% *Represents cash and other assets in excess of liabilities. EXPENSE EXAMPLE For the Period Ended December 31, 2010 (Unaudited) As a shareholder of the DSM Large Cap Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/10 – 12/31/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.Currently, if you request a redemption be made by wire, a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem shares that have been held for less than 30 days. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests, in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary and are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer 4 DSM Large Cap Growth Fund EXPENSE EXAMPLE For the Period Ended December 31, 2010 (Unaudited) (Continued) agent fees.However, the example below does not include portfolio trading commissions and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.10% (reflecting fee waivers in effect) multiplied by the average account value over the period, multiplied by 184/365 days. 5 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 99.3% Air Freight & Logistics: 8.0% C.H. Robinson Worldwide, Inc. $ Expeditors International of Washington, Inc. Beverages: 4.5% Pepsico, Inc. SABMiller Plc - ADR Biotechnology: 6.6% Celgene Corp.* Capital Markets: 5.1% Invesco Ltd. State Street Corp. Chemicals: 2.7% Praxair, Inc. Communications Equipment: 5.5% F5 Networks, Inc.* Juniper Networks, Inc.* Computers & Peripherals: 10.1% Apple, Inc.* NetApp, Inc.* Electronic Equipment, Instruments & Components: 0.5% Dolby Laboratories, Inc.* Energy Equipment & Services: 7.3% Baker Hughes, Inc. Schlumberger Ltd. Food Products: 3.9% Danone - ADR Nestle SA - ADR Health Care Equipment & Supplies: 5.5% Intuitive Surgical, Inc.* Varian Medical Systems, Inc.* Hotels, Restaurants & Leisure: 2.7% McDonalds Corp. Industrial Conglomerates: 2.8% 3M Co. Internet & Catalog Retail: 3.8% Priceline Communications, Inc.* Internet Software & Services: 5.2% Google, Inc.* IT Services: 4.3% Cognizant Technology Solutions Corp.* Media: 3.8% Discovery Communications, Inc.* Omnicom Group, Inc. Multiline Retail: 3.1% Target Corp. Pharmaceuticals: 6.6% Allergan, Inc. Novo-Nordisk A/S - ADR Shire Plc - ADR The accompanying notes are an integral part of these financial statements. 6 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2010 (Unaudited) (Continued) Shares Value Semiconductors & Semiconductor Equipment: 1.9% Altera Corp. $ Software: 3.9% Adobe Systems, Inc.* Rovi Corp.* Telecommunications: 1.5% Tencent Holdings Ltd. - ADR TOTAL COMMON STOCKS (Cost $17,432,401) SHORT-TERM INVESTMENT: 0.7% Invesco Short-Term Investments Trust Treasury Portfolio, 0.04%^ TOTAL SHORT-TERM INVESTMENT (Cost $150,880) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $17,583,281) Liabilities in Excess of Other Assets: (0.0%) ) TOTAL NET ASSETS: 100.0% $ *Non-income producing security. ^Seven-Day Yield as of December 31, 2010. ADRAmerican Depository Receipt The accompanying notes are an integral part of these financial statements. 7 DSM Large Cap Growth Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2010 (Unaudited) ASSETS: Investments in securities, at value (Cost $17,583,281) $ Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES: Payables: Advisory fees, net Administration fees Custody fees Fund accounting fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share ($19,731,862/1,001,055 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 8 DSM Large Cap Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2010 (Unaudited) INVESTMENT INCOME Dividends (Net of foreign withholding taxes of $123) $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Adminstration fees Fund accounting fees Custody fees Audit fees Chief Compliance Officer fees Miscellaneous expense Registration fees Legal fees Trustee fees Reports to shareholders Insurance expense Total expenses Less: fees waived ) Net expenses Net investment loss ) REALIZED & UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 DSM Large Cap Growth Fund STATEMENT OF CHANGES IN NET ASSETS Six Months Ended December 31, Period Ended (Unaudited) June 30, 2010* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Accumulated net investment loss $ ) $ — (a) Summary of capital share transactions is as follows: Six Months Ended December 31, 2010 Period Ended (Unaudited) June 30, 2010* Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase $ $ * Fund commenced operations on August 28, 2009. The accompanying notes are an integral part of these financial statements. 10 DSM Large Cap Growth Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Institutional Class Six Months Ended December 31, Period Ended June 30, (Unaudited) 2010* Net asset value at beginning of period $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss (a) ) ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net realized gain ) — Net asset value, end of period $ $ Total Return %^ %^ RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (millions) $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived %# %# After fees waived %# %#** RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS Before fees waived )%# )%# After fees waived )%# )%# Portfolio turnover rate 30 %^ 73 %^ (a) Calculated using the average shares outstanding method. * Fund commenced operations on August 28, 2009. ** Effective January 26, 2010 the Advisor contractually agreed to change the limit of the annual ratio of expenses from 1.50% to 1.10%. ^ Not annualized. # Annualized. The accompanying notes are an integral part of these financial statements. 11 DSM Large Cap Growth Fund NOTES TO FINANCIAL STATEMENTS December 31, 2010 (Unaudited) NOTE 1 – ORGANIZATION The DSM Large Cap Growth Fund (the “Fund”) is a non-diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The Fund has two classes of shares, Institutional and Retail, but currently only offers the Institutional Class.The Fund commenced operations on August 28, 2009. The Fund’s investment objective is to seek long-term capital appreciation.The Fund seeks to achieve its objective by investing principally in equity securities of large cap companies. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short term securities that have maturities of less than 60 days are valued at amortized cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same 12 DSM Large Cap Growth Fund NOTES TO FINANCIAL STATEMENTS December 31, 2010 (Unaudited) (Continued) security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of December 31, 2010, the Fund did not hold fair valued securities. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2010: Description Level 1 Level 2 Level 3 Common Stock^ $ $
